
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11.5


        THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS
WARRANT MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
PROPOSED TRANSACTION DOES NOT REQUIRE REGISTRATION OR QUALIFICATION UNDER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


WARRANT

to Purchase Class V Common Stock of

Univision Communications Inc.,
a Delaware corporation


        THIS IS TO CERTIFY THAT:    Venevision Investments LLC, a Delaware
limited liability company, or registered transferees (the "Holder") is entitled
to purchase from Univision Communications Inc., a Delaware corporation (the
"Company"), at any time and from time to time on and after the date hereof and
prior to the Expiration Date an aggregate of 2,477,388 shares of Class V Common
Stock (or Class A Common Stock as provided herein) at a purchase price of
$38.261 per share, all on the terms and conditions and subject to the
adjustments provided for in this warrant (the "Warrant").

        Section 1.    Certain Definitions.    As used in this Warrant, unless
the context otherwise requires:

        "Affiliate" means, with respect to a specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, whether through the ownership
of voting securities, by contract or otherwise.

        "Business Day" means any day on which commercial banks are not
authorized or required to close in Los Angeles, California.

        "Class A Common Stock" means the Company's authorized Class A Common
Stock, par value $.01 per share.

        "Class P Common Stock" means the Company's authorized Class P Common
Stock, par value $.01 per share.

        "Class T Common Stock" means the Company's authorized Class T Common
Stock, par value $.01 per share.

        "Class V Common Stock" means the Company's authorized Class V Common
Stock, par value $.01 per share.

        "Common Stock" means the Class A Common Stock, Class P Common Stock,
Class T Common Stock and Class V Common Stock.

        "Communications Act" means the Federal Communications Act of 1934, as
amended, or any other similar Federal statute, and the rules and regulations of
the Federal Communications Commission promulgated thereunder.

        "Exercise Price" means, on the date hereof, the purchase price per share
as set forth on the first page of this Warrant and thereafter shall mean such
amount as adjusted pursuant to Section 4.

        "Expiration Date" means December 17, 2017.

1

--------------------------------------------------------------------------------


        "Market Price" means the average of the daily closing prices per share
for the 30 consecutive trading days before the date in question. The closing
price for each day will be the last sales price regular way or, if no such sale
takes place on such day, the average of the closing bid and ask prices regular
way on the New York Stock Exchange.

        "Permitted Holder" means

          (i)  Gustavo A. Cisneros, Ricardo J. Cisneros (each a "Cisneros
Brother"), and any entity all of the equity (other than a de minimis amount and
directors' qualifying shares) of which is directly or indirectly owned by a
Cisneros Brother, or both of them, and that is not an Affiliate of any other
Person;

        (ii)  (a) the spouse and lineal descendants of each Cisneros Brother,
(b) the personal representative and heirs of each Cisneros Brother, (c) any
trustee of any trust created primarily for the benefit of any, some or all of
such spouse and lineal descendants (but which may include beneficiaries which
are charities) or of any revocable trust created by such Cisneros Brother,
(d) following the death of such Cisneros Brother, all beneficiaries under either
such trust, (e) any entity all of the equity of which is directly or indirectly
owned by any of the foregoing which is not an Affiliate of any Person other than
the Person described in clauses (a)-(d) above.

        "Person" means a corporation, an association, a trust, a partnership, a
joint venture, an organization, a business, an individual, a government or
political subdivision thereof, a governmental body or other entity.

        "Securities Act" means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, all as the same shall be in effect
at the time.

        "Warrant Shares" at any time means the shares of Class V Common Stock or
Class A Common Stock then purchasable by the Holder upon the exercise of this
Warrant.

        Section 2.    Exercise of Warrant.    

        2.1  Conditions of Exercise. The Holder may at any time on and after the
date hereof exercise this Warrant in whole or in part from time to time, for the
number of Warrant Shares which the Holder is then entitled to purchase
hereunder; provided, however, that this Warrant may not be exercised unless at
the time of such exercise all of the following conditions are met:

        (a)  it is lawful at the time of exercise for the Holder to own the
number of shares of Common Stock which the Holder would own upon such exercise
of this Warrant, and the exercise of this Warrant and such Holder's acquisition
of such Common Stock hereunder does not violate the Communications Act or other
applicable law, rule or regulation and any filing required under the
Hart-Scott-Rodino Act of 1976 has been made and the waiting period has expired
or been terminated;

        (b)  the Company has received such evidence as it may reasonably request
confirming the foregoing, including, without limitation, an opinion in form and
substance, and from counsel, reasonably satisfactory to the Company and, if the
Company requests, an agreement from the Holder reasonably satisfactory to the
Company indemnifying the Company against losses in the event the exercise of
this Warrant violates the Communications Act; and

        (c)  any required approval from the Federal Communications Commission
has been received.

        In the event that the Company declines to permit the exercise of this
Warrant because it believes that paragraphs (a) or (b) above have not been
satisfied and a procedure exists for obtaining a binding determination of
whether or not such exercise will cause a violation of applicable law,
including, without limitation, obtaining a declaratory ruling from the Federal
Communications Commission under

2

--------------------------------------------------------------------------------

Rule 1.2 of the rules promulgated under the Communications Act (or any successor
rule), then at the request of the Holder or the Company, the Company and the
Holder will use reasonable efforts to obtain such determination. Any such
efforts shall be at the expense of the Holder, unless the Company is
unreasonable in refusing to rely on the assurances provided pursuant to
paragraph (b), in which case such efforts shall be at the expense of the
Company.

        2.2  Method of Exercise. The Holder may exercise this Warrant in whole
or in part by delivering to the Company (i) a written notice of the Holder's
election to exercise this Warrant, which notice shall specify the number of
Warrant Shares to be purchased, (ii) this Warrant, (iii) the evidence and
agreement requested by the Company referred to in Section 2.1(b) above and
(iv) an amount equal to the product of the Exercise Price, as adjusted, and the
number of Warrant Shares being purchased pursuant to the exercise of this
Warrant in the form of a cashiers' check or wire transfer. The Holder may also
exercise this Warrant, in whole or in part, in a "cashless" exercise, upon
delivery to the Company of (i) this Warrant and (ii) a Cashless Exercise Form in
the form of Exhibit A. In a cashless exercise, the right to purchase each
Warrant Share may be exchanged for that number of shares of Common Stock
determined by multiplying the number one (1) by a fraction, the numerator of
which will be the difference between (y) the then current Market Price and
(z) the Exercise Price, and the denominator of which will be the then current
Market Price.

        2.3  Issuance of Warrant Shares. Upon the Holder's exercise of this
Warrant, the Company shall issue the Warrant Shares so purchased to the Holder
and within two Business Days shall cause to be executed and delivered to the
Holder a certificate or certificates representing the aggregate number of
fully-paid and nonassessable shares of Common Stock issuable upon such exercise.
The stock certificate or certificates for Warrant Shares so delivered shall be
in such denominations as may be specified in such notice and shall be registered
in the name of the Holder. Such certificate or certificates shall be deemed to
have been issued and the Holder shall be deemed to have become a holder of
record of such Common Stock, with the right, to the extent permitted by law, to
vote such Common Stock or to consent or to receive notice as a stockholder, as
of the close of business on the date all of the conditions referred to in
Section 2.1 are satisfied (including, without limitation, the obtaining of any
requested declaratory ruling from the Federal Communications Commission) and all
of the items specified in Section 2.2 above are delivered to the Company. If
this Warrant shall have been exercised only in part the Company shall, within
two Business Days of delivery of such certificate or certificates, deliver to
the Holder either (i) a new warrant dated the date it is issued evidencing the
rights of the Holder to purchase the remaining Warrant Shares called for by this
Warrant or (ii) this Warrant bearing an appropriate notation of such partial
exercise. The Holder shall pay all expenses, transfer taxes and other charges
payable in connection with the preparation, issuance and delivery of stock
certificates under this Section 2.

        2.4  Class of Shares Issued. If the Holder is a Permitted Holder, the
Holder may elect to receive shares of Class V Common Stock or shares of Class A
Common Stock upon exercise of this Warrant. If the Holder is not a Permitted
Holder, the Company shall issue to the Holder shares of Class A Common Stock
upon exercise of this Warrant.

        2.5  Term of Warrant. The Holder shall have the right, at any time on or
before the Expiration Date to purchase from the Company at the Exercise Price
the number of fully paid and nonassessable Warrant Shares that the Holder may at
the time be entitled to purchase on exercise of this Warrant. After the
Expiration Date, any previously unexercised portion of this Warrant will be
void, have no value and be of no further effect.

        Section 3.    Transfer of Warrant.    

        3.1  Restrictions on Transfer. Subject to Section 5 hereof, this Warrant
and all Warrant Shares issued hereunder may be sold, transferred, pledged or
hypothecated (collectively, "Transferred") to any

3

--------------------------------------------------------------------------------


third party. Any certificate for any Warrant Shares issued hereunder shall be
stamped or otherwise imprinted with legends in substantially the form of the
legends contained on the first page hereof.

        3.2  Mechanics of Transfers. Subject to satisfaction of the conditions
set forth in Section 3.1, this Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company to be maintained
for such purpose, upon surrender of this Warrant at the office of the Company,
together with a written assignment of this Warrant duly executed by the Holder
or its agent or attorney. Upon such surrender, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be canceled. This Warrant, if properly Transferred in
compliance with this Section 3, may be exercised by an assignee for the purchase
of Warrant Shares without having a new Warrant issued.

        Section 4.    Adjustment of Warrant Shares; Anti-Dilution
Provisions.    

        If any of the following events occurs at any time hereafter prior to the
full exercise of this Warrant, then the Exercise Price and/or the number of
Warrant Shares remaining to be purchased hereunder immediately prior to such
event shall be adjusted as described below:

        4.1  Redemptions and Repurchases. If at any time there is a pro rata
(based upon the shares of Class A Common Stock or Class V Common Stock to be
redeemed or repurchased) redemption or repurchase of the Class A Common Stock or
Class V Common Stock and if either (i) the Federal Communications Commission (or
other governmental entity that replaces it) issues a ruling, the effect of which
permits the Holder to receive on a current basis a payment as if the Warrant
Shares remaining to be purchased hereunder were outstanding or (ii) the Company
obtains an unqualified opinion from counsel specializing in federal
communications law, reasonably acceptable to the Holder, that the Holder may
receive on a current basis a payment as if the Warrant Shares remaining to be
purchased hereunder were outstanding, then the Holder can elect that the number
of Warrant Shares remaining to be purchased hereunder shall be decreased by a
percentage equal to the percentage of Class A Common Stock or Class V Common
Stock so redeemed or repurchased and upon the date of such redemption or
repurchase, the Company shall pay to the Holder an amount equal to the number of
shares by which the Warrant has been decreased multiplied by the difference, if
any, between the redemption or repurchase price and the Exercise Price for such
shares (adjusted proportionately in accordance with Section 4.2).

        4.2  Stock Subdivisions, Stock Dividends or Stock Consolidations. If at
any time the outstanding shares of Class A Common Stock, Class P Common Stock,
Class T Common Stock, and Class V Common Stock are subdivided into a greater
number of shares, whether by stock split, stock dividend or otherwise, then the
Exercise Price will be reduced proportionately and the number of Warrant Shares
remaining to be purchased hereunder will be increased proportionately.
Conversely, if at any time the outstanding shares of Class A Common Stock,
Class P Common Stock, Class T Common Stock, and Class V Common Stock are
consolidated into a smaller number of shares, then the Exercise Price will be
increased proportionately and the number of Warrant Shares remaining to be
purchased hereunder will be reduced proportionately. Each adjustment to the
Exercise Price and the number of Warrant Shares shall be effective on the record
date, or if there is no record date, the effective date for such subdivision or
consolidation.

        4.3  Consolidation, Merger or Sale of Assets. If the Company shall at
any time (i) consolidate with or merge into another corporation or other entity
or (ii) merge with another corporation or other entity and be the surviving
corporation in such merger, and in connection therewith all or part of the
Class V Common Stock or Class A Common Stock shall be changed into or exchanged
for securities of any other entity or cash or other property, the Holder of this
Warrant will thereafter receive, upon the exercise hereof in accordance with the
terms hereof, the securities, cash or other property to which the holder of the
number of shares of Common Stock then deliverable upon the exercise of this
Warrant

4

--------------------------------------------------------------------------------


would have received upon such consolidation or merger, and the Company shall
take such steps in connection with such consolidation or merger as may be
necessary to assure that the provisions thereof shall thereafter be applicable,
as nearly as reasonably may be, in relation to any securities or property
thereafter deliverable upon the exercise of this Warrant. The Company or the
successor corporation, as the case may be, shall execute and deliver to the
Holder a supplemental Warrant so providing. A sale of all or substantially all
the assets of the Company for a consideration (apart from the assumption of
obligations) consisting primarily of securities shall be deemed a consolidation
or merger for the foregoing purposes. The provisions of this Section 4.3
similarly shall apply to successive mergers or consolidations or sales or other
transfers.

        4.4  Dividends.

        (a)  If the Company proposes to declare a dividend on or make a
distribution with respect to the Class V Common Stock or Class A Common Stock,
whether in cash, property or securities, the Company will deliver written notice
of such proposed event, in reasonable detail, to the Holder not less than
fifteen (15) days prior to the record date for such dividend or distribution;
provided that if, in connection with any such dividend or distribution, any
other holder of a warrant from the Company has the right to receive property or
securities (rather than cash) as if the shares remaining to be purchased under
such warrant were outstanding, Holder will have fifteen (15) days from the date
of the notice in which to notify Company of its election to receive either, at
its option, (i) property or securities comprising such distribution on a per
share basis as if the Warrant Shares remaining to be purchased hereunder were
outstanding or (ii) cash in accordance with the terms of Section 4.4(c).

        (b)  If the Company declares a cash dividend on the Class A Common Stock
and either (i) the Federal Communications Commission (or other governmental
entity that replaces it) issues a ruling, the effect of which permits the Holder
to receive on a current basis an amount per share equal to the cash dividend
payable as if the Warrant Shares remaining to be purchased hereunder were
outstanding or (ii) the Company obtains an unqualified opinion from counsel
specializing in federal communications law, reasonably acceptable to the Holder,
that the Holder may receive on a current basis an amount per share equal to the
cash dividend payable as if the Warrant Shares remaining to be purchased
hereunder were outstanding, then the Company shall pay to the Holder,
contemporaneous with any such cash dividend, and the Holder shall be entitled to
receive any such amount in cash as if the Warrant Shares remaining to be
purchased hereunder were outstanding.

        (c)  Except as provided in Section 4.4(a), if the Company makes a
distribution of property or securities (other than a distribution of Class A
Common Stock, Class P Common Stock, Class T Common Stock or Class V Common Stock
in each case with respect to the same such class of Common Stock) and either
(i) the Federal Communications Commission (or other governmental entity that
replaces it) issues a ruling, the effect of which permits the Holder to receive
on a current basis an amount per share in cash equal to the per share fair
market value of the distribution as if the Warrant Shares remaining to be
purchased hereunder were outstanding or (ii) the Company obtains an unqualified
opinion from counsel specializing in federal communications law, reasonably
acceptable to the Holder, that the Holder may receive on a current basis an
amount per share in cash equal to the per share fair market value of the
distribution as if the Warrant Shares remaining to be purchased hereunder were
outstanding, then the Company shall engage an independent investment bank,
reasonably acceptable to the Holder, to determine the fair market value of such
property or securities so distributed on each Class A Share. The Company shall
pay an amount per share in cash equal to the per share fair market value of the
distribution in the manner specified in Section 4.4(b).

5

--------------------------------------------------------------------------------




        4.5  Notices. When any adjustments are required to be made under this
Section 4, the Company shall as promptly as practicable (i) determine such
adjustments, (ii) prepare a statement describing in reasonable detail the method
used in arriving at the adjustment and setting forth the calculation thereof;
and (iii) cause a copy of such statement to be mailed to the Holder.

        4.6  Computations and Adjustments. Upon each computation of an
adjustment under this Section 4, the Exercise Price shall be computed to the
nearest 1/1000 cent and the number of Warrant Shares shall be calculated to the
nearest whole share (i.e., fractions of less than one-half shall be disregarded
and fractions of one-half or greater shall be treated as being the next greater
integer). However, the fractional amount shall be used in calculating any future
adjustments.

        Section 5.    Securities Laws.    The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares which
may be issued pursuant thereto have not been registered under the Securities
Act, or applicable state securities laws. The Holder of this Warrant, by
acceptance hereof, represents that it is fully informed as to the applicable
limitations upon any distribution or resale of the Warrant Shares under the
Securities Act or any applicable state securities laws and agrees not to
distribute or resell any Warrant Shares if such distribution or resale would
constitute a violation of the Securities Act or any applicable state securities
laws or would cause the issuance by the Company of the Warrant or the Warrant
Shares to be in violation of the Securities Act or any applicable state
securities laws. The Holder agrees that all certificates representing Warrant
Shares will carry an appropriate legend substantially in the form of the first
legend contained on the first page hereof. Any exercise hereof by the Holder
shall constitute a representation by the Holder that the Warrant Shares are not
being acquired with the view to, or for resale in connection with, any
distribution or public offering thereof in violation of the Securities Act or
applicable state securities laws.

        Section 6.    No Voting Rights.    This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company.

        Section 7.    Reservation of Warrant Shares.    The Company has reserved
and will keep available, out of the authorized and unissued shares of Common
Stock, the full number of shares sufficient to provide for the exercise of the
rights of purchase represented by this Warrant. Upon issuance and delivery
against payment pursuant to the terms of this Warrant, all Warrant Shares will
be validly issued, fully paid and nonassessable.

        Section 8.    Loss, Destruction of Warrant.    Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an indemnity satisfactory to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of shares of Common Stock.

        Section 9.    Miscellaneous Provisions.    

        9.1  Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Holder and the Company. If at any time this Warrant is split into
multiple Warrants, any consent to be given by the Holder with respect to any
amendment hereto shall be made by the Holders of Warrants exercisable for a
majority of the unissued Warrant Shares, provided that no amendment may change
the number of Warrant Shares or the Exercise Price without the written consent
of the Holders of all of the Warrants.

        9.2  Jurisdiction; Venue; Service of Process. The Company and the Holder
each irrevocably submits to the jurisdiction of any California State or United
States Federal court sitting in Los Angeles County in any action or proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby, and irrevocably agrees that any such action or proceeding may be heard
and determined only in

6

--------------------------------------------------------------------------------


such California State or Federal court. Each of the parties irrevocably waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any such action or proceeding. Each of the parties
irrevocably appoints CT Corporation System (the "Process Agent"), with an office
on the date hereof at 818 West 7th Street, Los Angeles, CA 90017 as its agent to
receive on behalf of it and its property service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by delivering a copy of such process to any
of the parties in care of the Process Agent at the Process Agent's above
address, and each of the parties irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. As an alternate method of service,
each of the parties consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by the mailing or delivering of a copy of such process to such party
at its address specified in or pursuant to Section 9.3. Each of the parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

        9.3  Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, (c) by a generally recognized overnight
courier service which provides written acknowledgement by the addressee of
receipt, or (d) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (d) shall also be sent pursuant to clause (b)), addressed as follows:

          (i)  If to the Company:

1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attn: C. Douglas Kranwinkle, Esq.
Telecopier: (310) 556-3568

        with a copy to:

O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, California 90067
Attn: Kendall R. Bishop, Esq.
Telecopier: (310) 246-6780

        (ii)  If to the Holder:

Venevision Investments LLC
550 Biltmore Way, 9th Floor
Coral Gables, Florida 33134
Attn: Alejandro Rivera
Telecopier: (305) 447-1389

        with copies to:

Finser Corp.
550 Biltmore Way, 9th Floor
Coral Gables, Florida 33134
Attn: Eduardo Hernandez, Esq.
Telecopier: (305) 447-1389

7

--------------------------------------------------------------------------------



and

Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn: Robert O'Hara, Esq.
Telecopier: (212) 530 5219

or to such other addresses as may be specified by like notice to the other
parties.

        IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in
its name by its President or a Vice President.


Dated: December 19, 2001
 
 
 
 
 
 
UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/  C. DOUGLAS KRANWINKLE              

--------------------------------------------------------------------------------

        Name: C. Douglas Kranwinkle         Title: Executive Vice President

8

--------------------------------------------------------------------------------


EXHIBIT A
CASHLESS EXERCISE FORM


        The undersigned Holder exercises the right to
purchase                        Warrant Shares, evidenced by the enclosed
Warrant and requests that the Company exchange the Warrant for Warrant Shares as
provided in Section 2.2 of the Warrant. Certificate(s) for such shares are to be
issued and delivered as set forth below.


Dated:                                
 
 
 
 
 
 
Holder
 
 
By:
 
         

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

 
   
   
Name to appear on
the stock certificate:    
 
 


--------------------------------------------------------------------------------

(Please Print)
 
 
Address:
 
 
 
Employer Identification Number, Social    

--------------------------------------------------------------------------------

  Security Number or other identifying         number:                         
   

--------------------------------------------------------------------------------

   
If the foregoing exercise is not for all of the Warrant Shares purchasable under
the Warrant, please register and deliver a new Warrant for the unexercised
portion as follows:
Name:
 
 
 
     

--------------------------------------------------------------------------------

(Please Print)    
Address:
 
 
 
Employer Identification Number, Social    

--------------------------------------------------------------------------------

  Security Number or other identifying         number:                         
   

--------------------------------------------------------------------------------

   

 
   
   

Calculation of Cashless Exercise:
 
 
A = Current Market Price:
 
 
 
     

--------------------------------------------------------------------------------

   
B = Exercise Price:
 
 
 
     

--------------------------------------------------------------------------------

   
X = Number of shares of Common Stock to be issued for each right to purchase one
Warrant Share exchanged:                         
A-B (                        )
1 ×                              = X (              )
A (                            )
Total number of Warrant Shares issuable:
                                                                             
Total number of Warrant Shares to be issued:
                                                                     

9

--------------------------------------------------------------------------------



        THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS
WARRANT MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
PROPOSED TRANSACTION DOES NOT REQUIRE REGISTRATION OR QUALIFICATION UNDER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


WARRANT

to Purchase Class A Common Stock of

Univision Communications Inc.,
a Delaware corporation


        THIS IS TO CERTIFY THAT:    Venevision Investments LLC, a Delaware
limited liability company, or registered transferees (the "Holder") is entitled
to purchase from Univision Communications Inc., a Delaware corporation (the
"Company"), at any time and from time to time on and after the date hereof and
prior to the Expiration Date an aggregate of 68,058 shares of Class A Common
Stock at a purchase price of $38.261 per share, all on the terms and conditions
and subject to the adjustments provided for in this warrant (the "Warrant").

        Section 1.    Certain Definitions.    As used in this Warrant, unless
the context otherwise requires:

        "Affiliate" means, with respect to a specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, whether through the ownership
of voting securities, by contract or otherwise.

        "Business Day" means any day on which commercial banks are not
authorized or required to close in Los Angeles, California.

        "Class A Common Stock" means the Company's authorized Class A Common
Stock, par value $.01 per share.

        "Class P Common Stock" means the Company's authorized Class P Common
Stock, par value $.01 per share.

        "Class T Common Stock" means the Company's authorized Class T Common
Stock, par value $.01 per share.

        "Class V Common Stock" means the Company's authorized Class V Common
Stock, par value $.01 per share.

        "Common Stock" means the Class A Common Stock, Class P Common Stock,
Class T Common Stock and Class V Common Stock.

        "Communications Act" means the Federal Communications Act of 1934, as
amended, or any other similar Federal statute, and the rules and regulations of
the Federal Communications Commission promulgated thereunder.

        "Exercise Price" means, on the date hereof, the purchase price per share
as set forth on the first page of this Warrant and thereafter shall mean such
amount as adjusted pursuant to Section 4.

        "Expiration Date" means December 17, 2017.

        "Market Price" means the average of the daily closing prices per share
for the 30 consecutive trading days before the date in question. The closing
price for each day will be the last sales price

1

--------------------------------------------------------------------------------


regular way or, if no such sale takes place on such day, the average of the
closing bid and ask prices regular way on the New York Stock Exchange.

        "Person" means a corporation, an association, a trust, a partnership, a
joint venture, an organization, a business, an individual, a government or
political subdivision thereof, a governmental body or other entity.

        "Securities Act" means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, all as the same shall be in effect
at the time.

        "Warrant Shares" at any time means the shares of Class A Common Stock
then purchasable by the Holder upon the exercise of this Warrant.

        Section 2.    Exercise of Warrant.    

        2.1  Conditions of Exercise. The Holder may at any time on and after the
date hereof exercise this Warrant in whole or in part from time to time, for the
number of Warrant Shares which the Holder is then entitled to purchase
hereunder; provided, however, that this Warrant may not be exercised unless at
the time of such exercise all of the following conditions are met:

        (a)  it is lawful at the time of exercise for the Holder to own the
number of shares of Common Stock which the Holder would own upon such exercise
of this Warrant, and the exercise of this Warrant and such Holder's acquisition
of such Common Stock hereunder does not violate the Communications Act or other
applicable law, rule or regulation and any filing required under the
Hart-Scott-Rodino Act of 1976 has been made and the waiting period has expired
or been terminated;

        (b)  the Company has received such evidence as it may reasonably request
confirming the foregoing, including, without limitation, an opinion in form and
substance, and from counsel, reasonably satisfactory to the Company and, if the
Company requests, an agreement from the Holder reasonably satisfactory to the
Company indemnifying the Company against losses in the event the exercise of
this Warrant violates the Communications Act; and

        (c)  any required approval from the Federal Communications Commission
has been received.

        In the event that the Company declines to permit the exercise of this
Warrant because it believes that paragraphs (a) or (b) above have not been
satisfied and a procedure exists for obtaining a binding determination of
whether or not such exercise will cause a violation of applicable law,
including, without limitation, obtaining a declaratory ruling from the Federal
Communications Commission under Rule 1.2 of the rules promulgated under the
Communications Act (or any successor rule), then at the request of the Holder or
the Company, the Company and the Holder will use reasonable efforts to obtain
such determination. Any such efforts shall be at the expense of the Holder,
unless the Company is unreasonable in refusing to rely on the assurances
provided pursuant to paragraph (b), in which case such efforts shall be at the
expense of the Company.

        2.2  Method of Exercise. The Holder may exercise this Warrant in whole
or in part by delivering to the Company (i) a written notice of the Holder's
election to exercise this Warrant, which notice shall specify the number of
Warrant Shares to be purchased, (ii) this Warrant, (iii) the evidence and
agreement requested by the Company referred to in Section 2.1(b) above and
(iv) an amount equal to the product of the Exercise Price, as adjusted, and the
number of Warrant Shares being purchased pursuant to the exercise of this
Warrant in the form of a cashiers' check or wire transfer. The Holder may also
exercise this Warrant, in whole or in part, in a "cashless" exercise, upon
delivery to the Company of (i) this Warrant and (ii) a Cashless Exercise Form in
the form of Exhibit A. In a cashless exercise, the right to purchase each
Warrant Share may be exchanged for that number of shares of Common Stock
determined by multiplying the number one (1) by a fraction, the numerator of
which

2

--------------------------------------------------------------------------------


will be the difference between (y) the then current Market Price and (z) the
Exercise Price, and the denominator of which will be the then current Market
Price.

        2.3  Issuance of Warrant Shares. Upon the Holder's exercise of this
Warrant, the Company shall issue the Warrant Shares so purchased to the Holder
and within two Business Days shall cause to be executed and delivered to the
Holder a certificate or certificates representing the aggregate number of
fully-paid and nonassessable shares of Common Stock issuable upon such exercise.
The stock certificate or certificates for Warrant Shares so delivered shall be
in such denominations as may be specified in such notice and shall be registered
in the name of the Holder. Such certificate or certificates shall be deemed to
have been issued and the Holder shall be deemed to have become a holder of
record of such Common Stock, with the right, to the extent permitted by law, to
vote such Common Stock or to consent or to receive notice as a stockholder, as
of the close of business on the date all of the conditions referred to in
Section 2.1 are satisfied (including, without limitation, the obtaining of any
requested declaratory ruling from the Federal Communications Commission) and all
of the items specified in Section 2.2 above are delivered to the Company. If
this Warrant shall have been exercised only in part the Company shall, within
two Business Days of delivery of such certificate or certificates, deliver to
the Holder either (i) a new warrant dated the date it is issued evidencing the
rights of the Holder to purchase the remaining Warrant Shares called for by this
Warrant or (ii) this Warrant bearing an appropriate notation of such partial
exercise. The Holder shall pay all expenses, transfer taxes and other charges
payable in connection with the preparation, issuance and delivery of stock
certificates under this Section 2.

        2.4  Class of Shares Issued. The Company shall issue to the Holder
shares of Class A Common Stock upon exercise of this Warrant.

        2.5  Term of Warrant. The Holder shall have the right, at any time on or
before the Expiration Date to purchase from the Company at the Exercise Price
the number of fully paid and nonassessable Warrant Shares that the Holder may at
the time be entitled to purchase on exercise of this Warrant. After the
Expiration Date, any previously unexercised portion of this Warrant will be
void, have no value and be of no further effect.

        Section 3.    Transfer of Warrant.    

        3.1  Restrictions on Transfer. Subject to Section 5 hereof, this Warrant
and all Warrant Shares issued hereunder may be sold, transferred, pledged or
hypothecated (collectively, "Transferred") to any third party. Any certificate
for any Warrant Shares issued hereunder shall be stamped or otherwise imprinted
with legends in substantially the form of the legends contained on the first
page hereof.

        3.2  Mechanics of Transfers. Subject to satisfaction of the conditions
set forth in Section 3.1, this Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company to be maintained
for such purpose, upon surrender of this Warrant at the office of the Company,
together with a written assignment of this Warrant duly executed by the Holder
or its agent or attorney. Upon such surrender, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be canceled. This Warrant, if properly Transferred in
compliance with this Section 3, may be exercised by an assignee for the purchase
of Warrant Shares without having a new Warrant issued.

        Section 4.    Adjustment of Warrant Shares; Anti-Dilution
Provisions.    

        If any of the following events occurs at any time hereafter prior to the
full exercise of this Warrant, then the Exercise Price and/or the number of
Warrant Shares remaining to be purchased hereunder immediately prior to such
event shall be adjusted as described below:

        4.1  Redemptions and Repurchases. If at any time there is a pro rata
(based upon the shares of Class A Common Stock or Class V Common Stock to be
redeemed or repurchased) redemption or

3

--------------------------------------------------------------------------------


repurchase of the Class A Common Stock or Class V Common Stock and if either
(i) the Federal Communications Commission (or other governmental entity that
replaces it) issues a ruling, the effect of which permits the Holder to receive
on a current basis a payment as if the Warrant Shares remaining to be purchased
hereunder were outstanding or (ii) the Company obtains an unqualified opinion
from counsel specializing in federal communications law, reasonably acceptable
to the Holder, that the Holder may receive on a current basis a payment as if
the Warrant Shares remaining to be purchased hereunder were outstanding, then
the Holder can elect that the number of Warrant Shares remaining to be purchased
hereunder shall be decreased by a percentage equal to the percentage of Class A
Common Stock or Class V Common Stock so redeemed or repurchased and upon the
date of such redemption or repurchase, the Company shall pay to the Holder an
amount equal to the number of shares by which the Warrant has been decreased
multiplied by the difference, if any, between the redemption or repurchase price
and the Exercise Price for such shares (adjusted proportionately in accordance
with Section 4.2).

        4.2  Stock Subdivisions, Stock Dividends or Stock Consolidations. If at
any time the outstanding shares of Class A Common Stock, Class P Common Stock,
Class T Common Stock, and Class V Common Stock are subdivided into a greater
number of shares, whether by stock split, stock dividend or otherwise, then the
Exercise Price will be reduced proportionately and the number of Warrant Shares
remaining to be purchased hereunder will be increased proportionately.
Conversely, if at any time the outstanding shares of Class A Common Stock,
Class P Common Stock, Class T Common Stock, and Class V Common Stock are
consolidated into a smaller number of shares, then the Exercise Price will be
increased proportionately and the number of Warrant Shares remaining to be
purchased hereunder will be reduced proportionately. Each adjustment to the
Exercise Price and the number of Warrant Shares shall be effective on the record
date, or if there is no record date, the effective date for such subdivision or
consolidation.

        4.3  Consolidation, Merger or Sale of Assets. If the Company shall at
any time (i) consolidate with or merge into another corporation or other entity
or (ii) merge with another corporation or other entity and be the surviving
corporation in such merger, and in connection therewith all or part of the
Class A Common Stock shall be changed into or exchanged for securities of any
other entity or cash or other property, the Holder of this Warrant will
thereafter receive, upon the exercise hereof in accordance with the terms
hereof, the securities, cash or other property to which the holder of the number
of shares of Common Stock then deliverable upon the exercise of this Warrant
would have received upon such consolidation or merger, and the Company shall
take such steps in connection with such consolidation or merger as may be
necessary to assure that the provisions thereof shall thereafter be applicable,
as nearly as reasonably may be, in relation to any securities or property
thereafter deliverable upon the exercise of this Warrant. The Company or the
successor corporation, as the case may be, shall execute and deliver to the
Holder a supplemental Warrant so providing. A sale of all or substantially all
the assets of the Company for a consideration (apart from the assumption of
obligations) consisting primarily of securities shall be deemed a consolidation
or merger for the foregoing purposes. The provisions of this Section 4.3
similarly shall apply to successive mergers or consolidations or sales or other
transfers.

        4.4  Dividends.

        (a)  If the Company proposes to declare a dividend on or make a
distribution with respect to the Class A Common Stock, whether in cash, property
or securities, the Company will deliver written notice of such proposed event,
in reasonable detail, to the Holder not less than fifteen (15) days prior to the
record date for such dividend or distribution; provided that if, in connection
with any such dividend or distribution, any other holder of a warrant from the
Company has the right to receive property or securities (rather than cash) as if
the shares remaining to be purchased under such warrant were outstanding, Holder
will have fifteen (15) days from the date of the notice in which to notify
Company of its election to receive either, at its option, (i) property or

4

--------------------------------------------------------------------------------

securities comprising such distribution on a per share basis as if the Warrant
Shares remaining to be purchased hereunder were outstanding or (ii) cash in
accordance with the terms of Section 4.4(c).

        (b)  If the Company declares a cash dividend on the Class A Common Stock
and either (i) the Federal Communications Commission (or other governmental
entity that replaces it) issues a ruling, the effect of which permits the Holder
to receive on a current basis an amount per share equal to the cash dividend
payable as if the Warrant Shares remaining to be purchased hereunder were
outstanding or (ii) the Company obtains an unqualified opinion from counsel
specializing in federal communications law, reasonably acceptable to the Holder,
that the Holder may receive on a current basis an amount per share equal to the
cash dividend payable as if the Warrant Shares remaining to be purchased
hereunder were outstanding, then the Company shall pay to the Holder,
contemporaneous with any such cash dividend, and the Holder shall be entitled to
receive any such amount in cash as if the Warrant Shares remaining to be
purchased hereunder were outstanding.

        (c)  Except as provided in Section 4.4(a), if the Company makes a
distribution of property or securities other than Class A Common Stock with
respect to the Class A Common Stock and either (i) the Federal Communications
Commission (or other governmental entity that replaces it) issues a ruling, the
effect of which permits the Holder to receive on a current basis an amount per
share in cash equal to the per share fair market value of the distribution as if
the Warrant Shares remaining to be purchased hereunder were outstanding or
(ii) the Company obtains an unqualified opinion from counsel specializing in
federal communications law, reasonably acceptable to the Holder, that the Holder
may receive on a current basis an amount per share in cash equal to the per
share fair market value of the distribution as if the Warrant Shares remaining
to be purchased hereunder were outstanding, then the Company shall engage an
independent investment bank, reasonably acceptable to the Holder, to determine
the fair market value of such property or securities so distributed on each
Class A Share. The Company shall pay an amount per share in cash equal to the
per share fair market value of the distribution in the manner specified in
Section 4.4(b).

        4.5  Notices. When any adjustments are required to be made under this
Section 4, the Company shall as promptly as practicable (i) determine such
adjustments, (ii) prepare a statement describing in reasonable detail the method
used in arriving at the adjustment and setting forth the calculation thereof;
and (iii) cause a copy of such statement to be mailed to the Holder.

        4.6  Computations and Adjustments. Upon each computation of an
adjustment under this Section 4, the Exercise Price shall be computed to the
nearest 1/1000 cent and the number of Warrant Shares shall be calculated to the
nearest whole share (i.e., fractions of less than one-half shall be disregarded
and fractions of one-half or greater shall be treated as being the next greater
integer). However, the fractional amount shall be used in calculating any future
adjustments.

        Section 5.    Securities Laws.    The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares which
may be issued pursuant thereto have not been registered under the Securities
Act, or applicable state securities laws. The Holder of this Warrant, by
acceptance hereof, represents that it is fully informed as to the applicable
limitations upon any distribution or resale of the Warrant Shares under the
Securities Act or any applicable state securities laws and agrees not to
distribute or resell any Warrant Shares if such distribution or resale would
constitute a violation of the Securities Act or any applicable state securities
laws or would cause the issuance by the Company of the Warrant or the Warrant
Shares to be in violation of the Securities Act or any applicable state
securities laws. The Holder agrees that all certificates representing Warrant
Shares will carry an appropriate legend substantially in the form of the first
legend contained on the first page hereof. Any exercise hereof by the Holder
shall constitute a representation by the Holder that the

5

--------------------------------------------------------------------------------


Warrant Shares are not being acquired with the view to, or for resale in
connection with, any distribution or public offering thereof in violation of the
Securities Act or applicable state securities laws.

        Section 6.    No Voting Rights.    This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company.

        Section 7.    Reservation of Warrant Shares.    The Company has reserved
and will keep available, out of the authorized and unissued shares of Common
Stock, the full number of shares sufficient to provide for the exercise of the
rights of purchase represented by this Warrant. Upon issuance and delivery
against payment pursuant to the terms of this Warrant, all Warrant Shares will
be validly issued, fully paid and nonassessable.

        Section 8.    Loss, Destruction of Warrant.    Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an indemnity satisfactory to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of shares of Common Stock.

        Section 9.    Miscellaneous Provisions.    

        9.1  Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Holder and the Company. If at any time this Warrant is split into
multiple Warrants, any consent to be given by the Holder with respect to any
amendment hereto shall be made by the Holders of Warrants exercisable for a
majority of the unissued Warrant Shares, provided that no amendment may change
the number of Warrant Shares or the Exercise Price without the written consent
of the Holders of all of the Warrants.

        9.2  Jurisdiction; Venue; Service of Process. The Company and the Holder
each irrevocably submits to the jurisdiction of any California State or United
States Federal court sitting in Los Angeles County in any action or proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby, and irrevocably agrees that any such action or proceeding may be heard
and determined only in such California State or Federal court. Each of the
parties irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. Each of the parties irrevocably appoints CT Corporation System (the
"Process Agent"), with an office on the date hereof at 818 West 7th Street, Los
Angeles, CA 90017 as its agent to receive on behalf of it and its property
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding. Such service may be made by
delivering a copy of such process to any of the parties in care of the Process
Agent at the Process Agent's above address, and each of the parties irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternate method of service, each of the parties consents to the service
of copies of the summons and complaint and any other process which may be served
in any such action or proceeding by the mailing or delivering of a copy of such
process to such party at its address specified in or pursuant to Section 9.3.
Each of the parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

        9.3  Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, (c) by a generally recognized overnight
courier service which provides written acknowledgement by the addressee of
receipt, or (d) by facsimile or other generally

6

--------------------------------------------------------------------------------


accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (d) shall also be sent pursuant to
clause (b)), addressed as follows:

          (i)  If to the Company:

1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attn: C. Douglas Kranwinkle, Esq.
Telecopier: (310) 556-3568

        with a copy to:

O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, California 90067
Attn: Kendall R. Bishop, Esq.
Telecopier: (310) 246-6780

        (ii)  If to the Holder:

Venevision Investments LLC
550 Biltmore Way, 9th Floor
Coral Gables, Florida 33134
Attn: Alejandro Rivera
Telecopier: (305) 447-1389

        with copies to:

Finser Corp.
550 Biltmore Way, 9th Floor
Coral Gables, Florida 33134
Attn: Eduardo Hernandez, Esq.
Telecopier: (305) 447-1389

and

Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn: Robert O'Hara, Esq.
Telecopier: (212) 530 5219

or to such other addresses as may be specified by like notice to the other
parties.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in
its name by its President or a Vice President.


Dated: December 19, 2001
 
 
 
 
 
 
UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/  C. DOUGLAS KRANWINKLE              

--------------------------------------------------------------------------------

        Name: C. Douglas Kranwinkle         Title: Executive Vice President

8

--------------------------------------------------------------------------------


EXHIBIT A
CASHLESS EXERCISE FORM


        The undersigned Holder exercises the right to
purchase                        Warrant Shares, evidenced by the enclosed
Warrant and requests that the Company exchange the Warrant for Warrant Shares as
provided in Section 2.2 of the Warrant. Certificate(s) for such shares are to be
issued and delivered as set forth below.


Dated:                                
 
 
 
 
 
 
Holder
 
 
By:
 
         

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

 
   
   
Name to appear on
the stock certificate:    
 
 


--------------------------------------------------------------------------------

(Please Print)
 
 
Address:
 
 
 
Employer Identification Number, Social    

--------------------------------------------------------------------------------

  Security Number or other identifying         number:                         
   

--------------------------------------------------------------------------------

   
If the foregoing exercise is not for all of the Warrant Shares purchasable under
the Warrant, please register and deliver a new Warrant for the unexercised
portion as follows:
Name:
 
 
 
     

--------------------------------------------------------------------------------

(Please Print)    
Address:
 
 
 
Employer Identification Number, Social    

--------------------------------------------------------------------------------

  Security Number or other identifying         number:                         
   

--------------------------------------------------------------------------------

   

 
   
   

Calculation of Cashless Exercise:
 
 
A = Current Market Price:
 
 
 
     

--------------------------------------------------------------------------------

   
B = Exercise Price:
 
 
 
     

--------------------------------------------------------------------------------

   
X = Number of shares of Common Stock to be issued for each right to purchase one
Warrant Share exchanged:                         
A-B (                        )
1 ×                              = X (              )
A (                            )
Total number of Warrant Shares issuable:
                                                                             
Total number of Warrant Shares to be issued:
                                                                     

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11.5



WARRANT to Purchase Class V Common Stock of Univision Communications Inc., a
Delaware corporation
EXHIBIT A CASHLESS EXERCISE FORM
WARRANT to Purchase Class A Common Stock of Univision Communications Inc., a
Delaware corporation
EXHIBIT A CASHLESS EXERCISE FORM
